     Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION


VALENTIA COLEMAN                  )
                                  )
                                  ) Case Number 5:17-cv-00819-FB
                                  )
Vs.                               )
                                  )
SECETARY OF THE DEPARTMENT        )
OF THE AIR FORCE, BARBARA         )
BARRETT                           )
                                  )
         SUPPLEMENTAL BRIEFING ORDERED BY THE COURT
TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:
       Plaintiff’s remaining allegation is a Title VII retaliatory hostile work environment

claim against Defendant. Plaintiff alleges she was retaliated against after she provided

testimony to the EEOC, after she filed grievances and proceeded through the grievance

steps, after she reported an assault to the Base Police and management, and after she

complained about Defendant’s hostility and unfair and disparate treatment. Defendant’s

retaliation is causally connected to Ms. Coleman’s protected activity and the hostile work

environment faced by Ms. Coleman is severe and continual. Moreover, Defendant’s

hostility would deter other employees from exercising their rights under Title VII.

1.     Retaliatory Hostile Work Environment / Severe or Pervasive

       One of the elements of a hostile work environment claim requires evidence of

severe or pervasive hostility. In our facts, Defendant’s acts of hostility against Ms.

Coleman have been extensively detailed, they include, but are not limited to, Defendant

returning Ms. Coleman to work for a confirmed abuser, refusing to tell Ms. Coleman the

results of an investigation that confirmed her allegation of abuse, refusing to give Ms.
                                                                                              1
    Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 2 of 10



Coleman work assignments, failing to update Ms. Coleman’s detail documentation

(resulting in a 4.5 year career void), isolating her from co-workers, treating her disparately,

refusing to allow her to keep her emergency management credentials, insisting on

unwarranted discipline, and making disparaging comments about her to other employees.

Defendant’s acts of hostility have severely impacted Ms. Coleman’s career, future job

opportunities, and mental state.

       To determine whether conduct was sufficiently severe or pervasive to violate Title

VII, courts look at the totality of the circumstances. Harris v. Forklift Sys., Inc., 510 U.S.

17, 23, 1993). The Supreme Court has followed a “middle path” with regard to the level of

hostility or abuse necessary to establish a hostile work environment. “It is enough ‘if such

hostile conduct pollutes the victim's workplace, making it more difficult for her to do her

job, to take pride in her work, and to desire to stay on in her position.’” McGinest v. GTE

Serv. Corp., 360 F.3d 1103, 1113 (9th Cir. 2004)(citing Harris, 510 U.S. at 21-22). In

Harris, the Supreme Court reaffirmed the application and protections of Title VII. The

Court stated: “Title VII comes into play before the harassing conduct leads to a nervous

breakdown” because “[a] discriminatorily abusive work environment, even one that does

not seriously affect employees’ psychological well-being, can and often will detract from

employees’ job performance, discourage employees from remaining on the job, or keep

them from advancing in their careers.” Harris at 32.

       In our facts, Defendant has not only made it more difficult for Ms. Coleman to

perform her job duties and/or advance her career, but it has completely obliterated Ms.

Coleman’s future work opportunities by wholly abandoning her and setting her up for


                                                                                                 2
     Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 3 of 10



termination. Defendant’s hostility has permanently damaged Ms. Coleman’s career

because Defendant has failed to support Ms. Coleman when she was detailed to a position

(Engineering Technician) that Defendant knew she was not qualified to perform. See Dkt

66, Ex. 13, an email by Lt Col McElhaney to Ms. Roesch confirming that Ms. Coleman did

not qualify for the Engineering Technician position and that she would need training,

mentoring, and support. Defendant has intentionally refused to update and reauthorize Ms.

Coleman’s detail, which amounts to an inexplicable void in her career brief. 1 Defendant has

refused to give Ms. Coleman any appropriate training and meaningful work assignments. 2

Defendant has refused and prevented Ms. Coleman from preserving her credentials in

emergency management, which means Ms. Coleman is also no longer able to perform the

duties of an Emergency Flight Management Specialist. 3 See Dkt 66, Deposition testimony

of C. Babb, Ex.3 and M. Arzate, Ex. 14.

        In Chertkova v. Connecticut Gen. Life Ins. Co., 92 F.3d 81 (2d Cir. 1996) the

Second Circuit explained a work environment may be actionable if the conduct there

is either so severe or so pervasive as to alter the working conditions of a reasonable

employee. Id.(citing Terry v. Ashcroft, 336 F.3d 128 (2d Cir. 2003). While no single factor

may be severe enough to deem a work environment hostile, “the effect of a number of

adverse conditions in the workplace is cumulative.” Chertktova at 90. In Gowski v. Peake,



1
  Pursuant to regulation and Ms. Roesch’s March 16, 2016 detail assignment letter, Ms. Coleman’s detail
assignment needed to be authorized every 120 days and was only valid for up to one (1) year. See Dkt. 66, Ex.
12.
2
  According to the deposition testimony of M. Arzate, he assigned Ms. Coleman work in 2018 that she likely
completely in a few days. See Dkt. 66, Ex. 14.
3
  Until very recently, Ms. Coleman continued to be an employee of the CEX, as an Emergency Flight
Management Specialist. However, since June 2020, pursuant to Defendant’s authority, Ms. Coleman was
permanently assigned as an Engineering Technician, which means that Ms. Coleman must proficiently
perform the duties of an Engineering Technician or face potential discipline, including up to termination.
                                                                                                           3
    Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 4 of 10



682 F.3d 1299 (11th Cir. 2012), the Eleventh Circuit of Appeals held that the hospital

administration created a retaliatory hostile work environment for employees by spreading

rumors about them, damaging their reputations, disciplining them, maligning them in front

of co-workers, instructing other employee to encourage them to resign, limiting their

privileges, giving them low proficiency ratings, and removing them from committees and

projects.). See Muniz v El Paso Marriott, 773 F.Supp.2d 674 (W.D. Texas 2011) “Central

to the court's inquiry into a hostile environment claim is whether the alleged harasser's

actions have undermined the victim's workplace competence, discouraged h[er] from

remaining on the job, or kept h[er] from advancing in h[er] career.” Muniz at 679, citing

City of Houston v. Fletcher, 166 S.W.3d 479, 490 (Tex.App.2005); See Walsh v. Scarsdale

Union Free Sch. Dist., 375 F. Supp. 3d 467, 491 (S.D.N.Y. 2019)(Even frequent petty

occurrences and social isolation can constitute a hostile work environment.). See Dkt, 66,

Ex. 15, Declaration of J. Dotter. Mr. Dotter details management’s retaliation for protected

activity, the isolation, disparate treatment, and hostility faced by Ms. Coleman.

       Since courts have found hostile work environments in cases where employers have

merely interfered with an individual’s work performance and career, a finding of hostile

work environment in Ms. Coleman’s case is also warranted because the uncontroverted

evidence confirms that Ms. Coleman was sexually assaulted and harassed beginning in

2010. See Dkt 66, Ex. 3, CDI, corroboration of the allegations against Mr. Monroe,

beginning in 2010 and through (at least) July 2015. Since 2010, Defendant has

blatantly flouted the law, regulations, and policies, and has completely sabotaged Ms.

Coleman’s life and career. The severity of the harassment should be judged from “the

perspective of a reasonable person in plaintiff's position, considering ‘all the
                                                                                             4
     Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 5 of 10



circumstances’. Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81

(1998) (quoting Harris, 510 U.S. at 23)(emphasis mine). Defendant’s hostility against Ms.

Coleman has been cruel, humiliating, physically threatening, abusive, continual. The

evidence shows Defendant’s intentional sabotage and interference with Ms. Coleman’s

attempts to succeed as an Engineering Technician and with her opportunities of future

employment. See West v. City of Houston, 960 F.3d. 736 (5th Cir. 2020); Weller v. Citation

Oil & Gas Corp, 84 F. 3d. 191 (5th Cir. 1996 )(Title VII protects against acts so severe and

pervasive that it destroys [plaintiff’s] opportunity to succeed.).

         Moreover, hostile actions that have contributed to an employee suffering adverse

medical conditions have also been found to constitute a hostile work environment. In our

facts, Defendant’s hostility, abuse, isolation, and acts of sabotage against Ms. Coleman

have resulted in her being diagnosed with a serious medical condition, for which Plaintiff is

seeking medical treatment. See Dkt 66, Ex. 1. See also Noviello v. City of Boston, 398 F.3d

76 (1st Cir. 2005)(Plaintiff offered evidence that incidents contributed to physical and

psychological problems that required treatment, thus underscoring the negative effect on

her work performance.); Chavez v. Thomas & Betts Corp., 396 F.3d 1088, 1097 (10th Cir.

2005)(Plaintiff testified that supervisor’s conduct toward her was humiliating,

embarrassing, and caused her to become depressed and sick. A reasonable jury could

conclude the same.). 4




4
 Courts have also considered how defendant’s actions may impact other employees when determining
severity. The Court in Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, (1998) reviewed a claim of retaliation
with a concern on how defendant’s acts “might have dissuade[d] a reasonable worker from making or
supporting a charge of discrimination.” Id at 57. See also Baird v. Gotbaum, 662 F.3d 1246 (D.C. Cir. 2011).
(An employer’s deliberate attempts to affect an employee's finances and access to healthcare strike us as
                                                                                                              5
     Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 6 of 10



2.      Causation

        Because it is often difficult for plaintiffs to cite direct evidence of retaliation,

causation between protected activity and adverse employment action may be “inferred from

circumstantial evidence, such as the employer's knowledge that the plaintiff engaged in

protected activities and the proximity in time between the protected action and the allegedly

retaliatory employment decision. In our facts, the record is replete with evidence of

Defendant’s knowledge of Ms. Coleman’s protected acts. Defendant, from the highest

levels of the service to the first line supervisors had knowledge of Ms. Coleman’s protected

acts.

        For example, on July 21, 2015, after Ms. Coleman complained to Lieutenant

Colonel Alexander Smith, Commander, 502 Installation Support Group, he ordered Brenda

Roesch, Civil Engineer of the 502 Civil Engineering Squadron (hereinafter “Ms. Roesch”),

to conduct a Commander Directed Investigation (CDI). Ms. Roesch, along with Lieutenant

Colonel Tammy McElhaney, 502 Installation Support Group Deputy, (hereinafter “Lt. Col.

McElhaney”) assigned Grace Cormier Johnson as the CDI Investigating Officer

(hereinafter “Ms. Cormier-Johnson”). Ms. Cormier-Johnson interviewed at least 17

employees of the Civil Engineering Squadron (“CES”), including Willie Monroe,

(GS-14), Richard Trevino (GS-15), Air Force Civil Engineer Center Operations Division




precisely the type of conduct that “might have dissuaded a reasonable worker from making or supporting a
charge of discrimination.” Id. at 1249).

                                                                                                           6
    Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 7 of 10



Chief (presently the Civilian Leader of the 502 Civil Engineering Squadron and James

Graham (SG-14), 502 Civil Engineering Squadron. 5

        During every interview, Ms. Cormier-Johnson provided each witness with a written

copy of the specific allegations she was investigating. The CDI questionnaire given to each

witness specifically identified Ms. Coleman as the complainant and contained the three (3)

allegations Ms. Cormier-Johnson was investigating. Each witness provided a handwritten

and/or type written statement specifically addressing written questions and the allegations

made by Ms. Coleman. Exhibit A, attached. CDI statements from witnesses identifying Ms.

Coleman as the complainant and detailing her allegations against Mr. Monroe, the CEX

Flight Chief). In 2016, shortly after Ms. Coleman was returned to work in the CEX, Mr.

Monroe, through his accomplices, solicited statements from employees directing them to

attack Ms. Coleman’s character.

        Furthermore, with regard to the February 2016 threat and assault, Ms. Coleman,

reported the assault to the Base Police and subsequently, along with Eloise Stripling,

(President, AFGE Local 1367), spoke with Felipe Jiménez, Technical Director to Brigadier

General LaBrutta, Commander of the 502 Air Wing, See Dkt 66, Declaration of Eloise

Stripling, Ex. 7. The base police investigated the assault by questioning at least six (6)

witnesses including the assailant. See Dkt 66, Exhibit 8. Mr. Jiménez informed Ms.



5
 The employees interviewed for the CDI included: Willie Monroe (CEX Fight Chief, GS-12, perpetrator);
Steven Clark (GS-11); Gregorio Andrades (GS-11); Wendell Ramclam (GS-9); Frank Gautier (GS-12);
Vaughn Cropper (GS-9); William Volpenheim (GS-9); Robert Trout (GS-9); Tasha Escarmant (GS-9); Ruth
Solis Larrea (GS-7). Ms. Larrea Solis was an employee of the CES; Donnell Brown (GS-9); Vicky Burton
(GS-6). Ms. Burton was the Administrative Assistant for the Civil Engineer Fire Department (CEF); Richard
Trevino (GS-15); Sasha Wilson (Not employed); Nigel Wallace (GS-9); Carmen Rubio (Contractor); Gregory
Wilson (GS-11); James Graham (GS-14). Some witnesses hand-wrote their responses, others typed them.
Neither the interviews nor statement contained a confidentiality requirement.
                                                                                                       7
     Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 8 of 10



Roesch and Lt. Col. McElhaney of Ms. Coleman’s complaint and they, among many

others, including employees of Civilian Personnel formulated a plan to detail Ms. Coleman

into a position to set her up for failure because she complained about sexual abuse,

harassment, and assault since Ms. Coleman’s disapproval interfered with the aberrant and

depraved behavior they accepted as normal. 6

3.      Continuing Hostility

        Defendant has retaliated against Ms. Coleman since she first complained to the EEO

Office in 2011 about Mr. Monroe’s sexual assault. Dkt 66, Ex. 1; Ex. 2, deposition

testimony of C. Babb, confirming Ms. Coleman’s 2010 sexual assault complaint. The

retaliation intensified again in 2013 (testimony to EEO) and 2015 (complaint to Lt. Col.

Smith), both instances were in direct response to Ms. Coleman’s protected activity.

Defendant’s retaliation and hostility continued unabated through 2016 and is still occurring.

Since the nature of a hostile work environment involves repeated conduct and patterns,

courts have regarded said environments as pure continuing violations. As such, Ms.

Coleman’s evidence should include the relevant pattern and behavior for the entire duration

of hostility. See National Railroad v. Morgan, 536 U.S. 101 (2002).

        In Morgan, the majority observed that the “entire hostile work environment

encompasses a single unlawful employment practice” because the “very nature” of a hostile


6
 Subsequently, many individuals including, Corrie Colabianchi (Mayer), Employment Management
Specialist, Lakreisha Johnson Lackland EEO Office Director and the Office of Special Investigation
Special Agent Stephen Ardary, Special Agent Jason Hutchings and Special Agent Hight obtained
knowledge of Ms. Coleman’s protected acts and failed to adhere to military and civilian instruction to
protect victims. See Dkt 66, pg. 12, and Ex. 14. M. Arzate’s deposition testimony, stating that no one in
management or civilian personnel responded to his numerous appeals for relief concerning Ms. Coleman’s
detail status. See Dkt 66, Ex 7.

                                                                                                            8
     Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 9 of 10



work environment “involves repeated conduct.”' Id. at 115, 117. In so holding, the court

recognized that a charge attacking the environment and any of its components, such as Ms.

Coleman’s Amended Complaint here, is timely so long as it is filed within the limitations

period following a manifestation of the pervasively hostile atmosphere. Id. at 122. Given

this construction of a hostile work environment claim, the court in Morgan concluded that

when a single hostile work environment “practice” persists into the limitations period prior

to suit, the plaintiff can recover damages resulting from any and all of the hostile acts

comprising that environment regardless of when the acts took place. Id. at 117, 121-122.

4.       Commander Directed Investigation (CDI)

         Defendant’s contention that the CDI was not the proper method for investigating an

allegation of harassment or sexual assault is also strong evidence of Defendant’s hostility

and proof of its concerted effort to retaliate and silence Ms. Coleman. This intentional

obstruction and subversion of the truth originated from the highest levels of management

and passed through every level of supervision. Nonetheless, any investigation that

substantiated abuse, harassment, and unwelcome sexual contact by a supervisor over a

subordinate should result in some action to protect the victim(s) and punish the

perpetrator. 7 However, in our facts, the opposite is true. After the findings of the CDI were

released to management, Defendant further victimized Ms. Coleman by refusing to inform

her of the findings of the CDI, prosecuted baseless disciplinary actions against her, and

returned her to work for the perpetrator, who promptly assaulted and threatened her life.


7
 In accordance with the AIR FORCE INSTRUCTION 90-6001, 21 MAY 2015, Special Management
SEXUAL ASSAULT PREVENTION AND RESPONSE (SAPR) PROGRAM 1.4.16. Air Force personnel
who file an unrestricted or restricted report of sexual assault will be protected from reprisal, coercion,
ostracism, maltreatment or retaliation, or threat of reprisal, coercion, ostracism, maltreatment or retaliation,
for filing a report.
                                                                                                                   9
   Case 5:17-cv-00819-FB-RBF Document 72 Filed 12/16/20 Page 10 of 10



After filing a police report and meeting with Felipe Jiménez, Defendant decided instead

to promote and reward the perpetrator and willfully ruin the life and career of the victim

with shameful and obvious tactics.




                                                          Respectfully Submitted,
                                                          By:

                                                          ______________________
                                                          Ricardo A. García-Tagle
                                                          Bar Number 24025375
                                                          315 S. St. Mary’s Street
                                                          San Antonio, TX 78205
                                                          210.444.1599
                                                          210.855.6098 (fax)
                                                          Ricardo@ragarcialaw.com

                                                          ATTORNEY FOR PLAINTIFF



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 16, 2020, I electronically filed the foregoing
document with the Clerk of the United States District Court, Western District of Texas, San
Antonio Division, using the electronic case filing system of the Court that sent a “Notice of
Electronic Filing” to all attorneys of record below:

Attorney for Defendant, James Dingivan:
Assistant United States Attorney
601 NW Loop 410, Suite 600
San Antonio, Texas 78216
Tel: (210) 384-7300
Fax: (210) 384-7322

                                                             ________________________
                                                             Ricardo A. Garcia-Tagle




                                                                                             10
